Citation Nr: 1633994	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  11-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability prior to March 5, 2011, and in excess of 20 percent thereafter.

2. Entitlement to a disability rating in excess of 50 percent for bipolar disorder after October 2014.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 2005 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Specifically, the October 2014 rating decision granted service connection for cervical spine strain and assigned an initial disability rating of 10 percent prior to March 5, 2011, and a 20 percent disability rating thereafter, and also awarded an increased disability rating of 50 percent for bipolar disorder, effective June 2, 2009.  This was in accordance with the Board's decision issued in October 2014, which the Veteran did not appeal.  As such, with respect to the bipolar disorder, only the matter of a proper rating after October 2014 is presently at issue here.  See 38 C.F.R. § 20.201(notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction).  See also Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").

This case was previously before the Board in October 2014, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Prior to March 5, 2011, the Veteran's cervical spine disability was manifested by limitation of flexion to 40 degrees and combined range of motion of 210 degrees; more severe limitation of motion, to include flexion less than 30 degrees and combined range of motion less than 170 degrees was not shown.  Incapacitating episodes with a total duration of more than two weeks in the prior 12 months were not shown.

2. After March 5, 2011, the Veteran's cervical spine disability was manifested by limitation of flexion to 20 degrees or more with pain and combined range of motion of at least 140 degrees with pain; limitation of flexion to 15 degrees or less and unfavorable ankylosis of the cervical spine have not been shown.  Incapacitating episodes with a total duration of more than four weeks in the prior 12 months were not shown.

3. The Veteran's bipolar disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood have not been shown.

4. The Veteran's service-connected disabilities consist of bipolar disorder, rated as 50 percent disabling; degenerative joint disease of the lumbar spine, rated as 40 percent disabling; and, degenerative cervical spine rated as 10 percent disabling as of June 2009 and 20 percent disabling as of March 2011.  His combined disability rating was 70 percent as of June 2, 2009 and 80 percent as of March 5, 2011.

5. The combined effect of all of the Veteran's service-connected disabilities, when considered together, renders him unable to obtain and maintain substantially gainful employment consistent with his level of education and experience.


CONCLUSIONS OF LAW

1. Prior to March 5, 2011, the criteria for a disability rating in excess of 10 percent for a cervical spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243(2015).

2. After March 5, 2011, the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243(2015).

3. The criteria for a disability rating in excess of 50 percent for bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130 Diagnostic Code 9432(2015).

4. The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In February 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in December 2006, June 2011, and October 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's cervical spine disability.  The assigned ratings are congruent with the Veteran's disability pictures and will not be disturbed.

With respect to the matter of the staged ratings for cervical spine, the Board notes that the higher (20 percent) disability rating described as being effective March 5, 2011 based on the date of a VA examination.  After extensive review of the file, the Board has determined that there was no VA examination conducted on March 5, 2011.  Rather, that was the date the request for examination was recorded in the system; a VA examination of the spine was subsequently conducted on June 3, 2011, although it addressed only the lumbar spine and did not include discussion of the cervical spine.  Service connection for cervical spine disability was only granted by the Board decision of October 2014.  It is the rating decision issued in October 2014 which implemented that Board decision and assigned the staged rating which is on appeal here.

Cervical Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula).  

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Ratings based on the IVDS Formula provide for a 10 percent disability rating with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability rating with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and, a 40 percent disability rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Note (1) provides that for purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Turning to the facts of record, at the June 2009 VA examination, the Veteran exhibited pain with motion bilaterally and tenderness bilaterally, but there was no evidence of spasm, guarding, weakness, or atrophy.  His range of motion findings were flexion to 40 degrees, extension to 30 degrees, lateral flexion to 15 degrees bilaterally and lateral rotation to 60 degrees bilaterally.  Cervical spine X-rays showed normal soft tissues, normal vertebral body height alignment, and normal intervertebral spaces.  There were mild spondylotic changes at C6 and C7.

At the October 2015 VA examination, the Veteran complained of constant stabbing, burning pain and pressure in the upper back which got worse with lateral head movements.  He reported experiencing flare-ups, which he coped with by staying home all day long.  Range of motion findings included flexion to 25 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, lateral rotation to 50 degrees on the right and 60 degrees on the left.  After repetitive motion, the Veteran showed decreased range of motion, including 20 degrees of flexion, 5 degrees of extension, 10 degrees of right lateral flexion, 40 degrees of right lateral rotation, and 50 degrees of left lateral rotation.  There was no evidence of muscle spasm; both guarding and localized tenderness were present, but neither resulted in abnormal gait or spinal contour.  The examiner acknowledged the Veteran's complaints of flare-ups but noted that it would be impossible to approximate any resulting limitations without examining the Veteran during a flare-up.  The examiner noted that the Veteran did have IVDS of the cervical spine with incapacitating episodes of between two and four weeks total in the prior 12 months, as described by the Veteran. 

Based on all of the evidence of record, as set forth in relevant part above, the Board finds that there is no factual basis for awarding a disability rating of higher than 10 percent prior to March 5, 2011.  Specifically, while the Veteran has complained of pain and limited mobility, the only evaluation of his function on examination prior to March 5, 2011 was that of the June 2009 VA examination showing limitation of flexion to 40 degrees and combined range of motion of the cervical spine of 220 degrees, with X-ray evidence of arthritic changes.  This is the level of disability specified in the criteria for a 10 percent disability rating, namely cervical spine flexion not greater than 40 degrees and combined of motion between 170 and 335 degrees.  The record also does not show that the Veteran experienced incapacitating episodes lasting longer than 2 weeks in the prior 12 months.  As such, no impairment greater than 10 percent is shown prior to March 5, 2011.  38 C.F.R. § 4.71a.

After March 5, 2011, there is no factual basis for awarding a disability rating greater than 20 percent for cervical spine disability.  The October 2015 VA examination, the only evaluation of the Veteran's function and range of motion after March 5, 2011, shows flexion to 25 degrees further limited to 20 degrees after repetitive motion and 175 degrees of combined motion reduced to 140 degrees after repetitive motion.  Even considering the range of motion findings after repetition as those most closely resembling flare-up conditions, the Veteran's cervical spine disability is no worse than the criteria set forth for a 20 percent disability rating of flexion limited to 30 degrees or less and combined range of motion limited to 170 degrees or less.  There is no evidence that at any time after March 5, 2011, the Veteran met or more nearly approximated the criteria for a 30 percent disability rating, namely limitation of flexion to 15 degrees or less or unfavorable ankylosis of the cervical spine.  While the Veteran was shown to have experienced incapacitating episodes, they were not shown to have been longer in total duration than 4 weeks in the prior 12 months.  As such, entitlement to a disability rating higher than 20 percent has not been shown.  38 C.F.R. § 4.71a.

Bipolar Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

As noted above, the Board decision issued in October 2014 granted a 50 percent disability rating for the Veteran's bipolar disorder based on the evidence of record at that time.  The Veteran did not appeal the Board's decision, but did seek a higher disability rating after the issuance of a rating decision in October 2014 implementing the Board's grant of a 50 percent rating.  As such, only the appropriate disability rating to be assigned for bipolar disorder after the October 2014 Board decision is presently before the Board.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").

At a VA examination performed in October 2015, the examiner described the Veteran's disability picture as one of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran had stopped participating in mental health treatment in February 2014, had not been hospitalized for his psychiatric disability, and was not taking any medications for his psychiatric disability.  His symptoms were described as avoiding visual contact, evasiveness, poor speech production, difficulty sleeping, nightmares, restlessness, pacing, irritability, and low tolerance of crowds.  The examiner did not feel that the Veteran's symptoms were severe enough to interfere with his ability to engage in substantially gainful employment.

The Board has considered the evidence of record with respect to the Veteran's mental health disability, particularly the October 2015 VA examination.  Notably, the Veteran has not engaged in any mental health treatment since February 2014, so there are no additional treatment records which might provide information on his mental health.  The October 2015 VA examination report does not support entitlement to a disability rating higher than 50 percent for bipolar disorder.  Specifically, the VA examiner described the Veteran's disability picture using the criteria for a 30 percent rating, namely, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The listed symptoms included disturbances of motivation and mood, impaired social skills (avoiding eye contact, evasiveness), irritability, restlessness, and low tolerance of crowds.  These symptoms are not consistent with the criteria for a higher, 70 percent, disability rating.  Moreover, there is no evidence that the Veteran has a disturbed mood which affects the ability to function independently, obsession rituals, impaired impulse control or violent outbursts, neglect of personal hygiene or an inability to establish or maintain effective relationships.  As such, there is no evidence to support entitlement to a disability rating greater than 50 percent for the Veteran's bipolar disorder.



Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to both his cervical spine disability and his bipolar disorder.  In the event that more severe symptomatology is manifested, the rating criteria provide for higher ratings to be assigned.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The record shows that the Veteran last worked in December 2010.  He had completed one year of college.  His work history included washing cares, working customer service at retails stores, fast food work, and his military responsibilities as a warehouse attendant.  (See p. 95, records provided by SSA).  

The Veteran's service-connected disabilities consist of bipolar disorder, rated as 50 percent disabling; degenerative joint disease of the lumbar spine, rated as 40 percent disabling; and, degenerative cervical spine rated as 10 percent disabling as of June 2009 and 20 percent disabling as of March 2011.  His combined disability rating was 70 percent as of June 2, 2009 and 80 percent as of March 5, 2011.  As such, the Veteran would meet the schedular threshold necessary to be considered for TDIU as of June 2, 2009.  Any award of benefits, and the effective date of such benefits, would, of course, be dependent on the last date of substantially gainful employment, and the Board need not make any pronouncement regarding effective dates.  Rather, the Board is concerned at this time with whether the Veteran's service connected disabilities, considered singly or in totality, prevent him from engaging in substantially gainful employment.

The June 2011 VA examination of the Veteran's lumbar spine noted that it did not preclude the Veteran from engaging in substantially gainful employment.  The June 2011 VA psychiatric examination determined that the Veteran's mental health disability was not severe enough to render him unemployable and the October 2015 VA examination came to the same conclusion.  The October 2015 VA examination of the Veteran's cervical spine found that disability did not result in any functional impact on his ability to work.  In sum, all of the Veteran's VA examinations have concluded that no one specific service-connected disability renders him unable to engage in substantially gainful employment.  However, that is not the end of the analysis.

Rather, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

In this instance, the Board has considered the Veteran's limited work experience and the menial nature of the jobs held, all requiring some level of physicality and interaction with the public.  The Board has also considered the demonstrated symptoms of his service-connected disabilities.  Specifically, the Veteran's lumbar spine disability limits him from walking more than a few yards due to pain and stiffness, causes muscle spasms, guarding, and tenderness, and limits forward bending (flexion) to 35 degrees.  He also has decreased strength and problems lifting and carrying things, and he is easily fatigued which keeps him from doing household chores and even from grocery shopping.  The Veteran's cervical spine disability is also characterized by pain and stiffness, with limitation of motion and pain when he turns his head.  Finally, his bipolar disorder makes him irritable, depressed, anxious, with low motivation, and causes difficulty in social interactions.  While, as the VA examiners noted, none of these disabilities and their symptoms considered singly would be likely to preclude gainful employment, the combined impact of all of these disabilities and their symptoms would certainly preclude the type of employment consistent with the Veteran's employment history, education, and experience.  For these reasons, the Board finds that the combined or aggregate effect of the Veteran's bipolar disorder, lumbar spine, and cervical spine disabilities is sufficient to render him unable to engage in substantially gainful employment.  Entitlement to TDIU is demonstrated.  38 C.F.R. § 4.16.



ORDER

Entitlement to a disability rating higher than 10 percent for a cervical spine disability prior to March 5, 2011 is denied.

Entitlement to a disability rating higher than 20 percent for a cervical spine disability after March 5, 2011 is denied. 

Entitlement to a disability rating higher than 50 percent for bipolar disorder is denied.

Entitlement to TDIU is granted, subject to the provisions governing the award of monetary benefits.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


